Citation Nr: 1146924	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran had active military service from March 1974 to February 1976, from February 1977 to February 1981, and from February 1987 to February 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, September 27, 2007, and denied entitlement to a TDIU.

In a subsequent rating decision in December 2009, the Veteran's disability rating for PTSD was increased from 30 percent to 50 percent, effective September 27, 2007.  This action did not satisfy the Veteran's appeal.  


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD since April 2008 and no VA treatment records or private treatment records have been associated with the claims folders for a few years.  The Board also notes that the April 2008 VA examiner diagnosed PTSD and commented that the Veteran was "not working through a combination of both physical and psychiatric symptoms". 

The Veteran maintains that he is entitled to a TDIU.  VA will grant a TDIU when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). 

The Veteran's service-connected disabilities include PTSD, rated 50 percent; stab wound, right neck and shoulder, rated 40 percent; hypertension, rated 10 percent; and status post left knee injury with rupture of the left medial ligament and meniscus tear, status post meniscectomy with residual surgical scar, rated 10 percent; a combined total of 80 percent. 

The Board finds that the April 2008 VA examiner did not provide an opinion which would enable the Board to render a decision with regard to the TDIU issue.  That is, the examiner did not opine as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folders, pertaining to treatment or evaluation of his PTSD and other service-connected disabilities during the period of these claims. 

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request him to provide the outstanding evidence. 

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD.  The claims folders must be made available to and reviewed by the examiner. 

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.  

The rationale for all opinions expressed must also be provided. 

4.  The RO or the AMC should arrange for the Veteran to be afforded a VA examination or examinations to determine the impact of all of his service-connected disabilities, to include his PTSD, on his employability.  The claims folders must be made available to and reviewed by the examiner(s).  Then, the examiner(s) is (are) to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities have been sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background at any point during the period of the claim. 

The rationale for all opinions expressed must also be provided.  If the examiner or examiners opine that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

